BlaND, Judge,
dissenting: It will be noted that the only two items which may be considered as evidence in the record are the appraiser’s answer to the protest and the official sample. The decision of the court holds that the article is not a manufacture of leather under paragraph 1432, but is bag .leather under paragraph 1431, and that *577it is not leather cut into forms suitable for conversion into manufactured articles under paragraph 1606.
While the opinion of the court might reflect the idea that the article is not a manufactured article for the reason that it is not completed, I feel sure the court would not have so concluded if the proof had shown this article had been what I think we are justified in saying it is from such evidence as is in the record. True enough, the whole matter would have been simplified if proof had been introduced establishing the name or use of the article as it comes to us, and further proof showing the definition and characteristics of bag leather would have made the court’s task easier and its conclusions more satisfactory.
It is my contention, however, that this court may properly inform itself from recognized authorities as to the definition and characteristics of such articles mentioned in the tariff act as bag leather. While the court might be mistaken as to the relative merits between given authorities on any question, it seems clear that where they are in substantial accord the court is justified in referring to the leading writers on the question for definitions and characteristics of articles the classification of which it is'reviewing on appeal. The view is clearly sustained by United States v. Merck & Co. (8 Ct. Cust. Appls. 171; T. D. 37288).
I have consulted “Modern American Tanning,” volume 2, “Hides- and Skins and the Manufacture of Leather,” by James Paul War-burg; “Practical Tanning,” by Rogers; “Dictionary of Tariff Information,” by the United States Tariff Commission; “The Leather Specimen Book,” by Frederic W. La Croix; the dictionaries, and other authorities, and from them I reached a conclusion as to the definition and characteristics of bag leather which are not supplied by the record. From these authorities I find sufficient facts to convince me that when Congress enacted paragraph 1431 and referred to bag leather it did not mean leather which had been cut to form for making bags and further highly processed and manufactured toward the completion of the bag, but that it had in mind a definite, general class of leather known as bag leather imported into this country and sold ofttimes in the hide in the same manner as is sole leather, glove leather, and several other kinds of leather; that bag leather so imported may be Used for the making of fancy goods of many varieties other than bags. Bag leather is a fancy leather and has characteristics differing from most other' leathers, one of which being that it is tanned and prepared without the use of much grease in order to prevent the grease from the leather coming in contact with linings or other fancy materials used in connection with the manufactured article into which the leather goes. •
*578The sample, as it comes before us, and which is evidence from which we may draw all reasonable inferences, is a piece of finely finished leather about 7 by 9 inches, dyed and polished on one side. Around three sides of the finished surface of the leather is an indented margin line about 34 inch from the edge. Inside of this indented parallelogram and about 34 inch from it is another parallelogram made by a line of indented gilt figures. All of the surface of the finished side, inside of the gilded lines, is a highly embossed figured surface consisting of artistic designs in at least five colors. The importation has the appearance of being the product of elaborate methods of embossing, coloring, and designing directed toward the making of a side of a purse or bag. The appraiser’s report states that it is for use in making purses and bags. The record does not disclose that it is a purse side, but if it is used in making purses it would be difficult to ascribe any other use to it than that of a purse side.
Purse sides have been held, by the Board of General Appraisers, by a decision of General Appraiser Somerville, in T. D. 15724 (G. A. 2905), to be a manufacture of leather; and from the description, in the decision, it seems that practically the same article there was under consideration as is under consideration here.
In the above case the competing paragraphs were one covering the manufactures of leather and another covering “leather cut into * * * forms, suitable for conversion into' manufactured articles.” Other kinds of leather were specifically mentioned, and leather not specially provided for was also referred to in the act. It was not claimed by either side that they should have been assessed' except under one of the two paragraphs first above referred to. In the opinion are the following statements:
The merchandise under consideration consists of embossed pieces of leather of rectangular shape, about 5)4 by 6)4 inches in dimensions, which are properly represented by the sample accompanying the report of the local appraiser, and was imported in September, 1894.
The embossing or stamping is done in a manner to produce figures in relief on one side of the leather, and cost, according to the estimate of the appraiser, “six times the cost of the leather thus cut into shapes.”
The articles are commercially known as “leather outsides,” being used for the outsides of pocketbooks or money purses.
The collector assessed a duty of 30 per cent ad valorem on the merchandise under paragraph 353, tariff act of 1894, as manufactures of leather not specially provided for in said act.
We find that the leather in question has not only been cut into “forms,” but has been advanced beyond this condition by being subjected to an additional process of manufacture by embossing, which largely enhances its value.
For the same reasons set out in this case I am of the opinion that the importation at-hand should not be classified as “leather cut into *579forms/’ but upon tbe reasoning in tbe case I tbink tbe importation at band is clearly a manufacture of leather.
While tbe opinion of tbe court in tbe case at band does not in so many words say that if tbe record bad disclosed that these were purse sides, or leather outsides, used for tbe making of pocketbooks or bags, tbe court would have held them as manufactured articles, tbe argument and citation of cases leads one to believe that tbe writer of tbe opinion, at least, would not so have regarded these articles even bad tbe record more fully disclosed tbe name and use of tbe article.
While I can see that tbe meagerness of tbe record in this case is more or less embarrassing to tbe court and handicaps it in tbe certainty of its conclusions, I am firmly convinced that tbe sample shows for itself what it is and, when considered with tbe appraiser’s answer, is sufficient evidence to show tbe degree of its advancement in manufacture and tbe part it plays in making tbe bag. If this were not true in this case, tbe presence of samples and tbe use of them as evidence in appellate procedure in tbe classification of merchandise would seem to be a vain and purposeless thing.—Krusi v. United States (1 Ct. Cust. Appls. 168; T. D. 31213); Veit, Son & Co. v. United States (11 Ct. Cust. Appls. 81; T. D. 38732); United States v. Wertheimer & Co. (2 Ct. Cust. Appls. 454; T. D. 32204). In tbe last-cited case tbe evidence of tbe samples before this court was sufficient even to overcome tbe presumption of correctness of tbe finding of tbe collector.
Tbe court has tbe mistaken notion that bag leather is all leather that goes into tbe making of bags. A resort to the authorities, which I am convinced it may properly examine, would have removed this erroneous impression. Probably tbe opinion in this case was written upon tbe mistaken notion that bag leather, being all leather that goes into tbe making of bags, is more specific than a manufacture of leather. Bag leather is a general term. Bag leather does not necessarily go into tbe making of bags. Bag leather is a step more specific than leather. Surely it could not be contended, if “leather” and manufactures of leather were competing in this case, that tbe court would bold this product leather and not a manufacture of leather. Tbe fact that “not specially provided for” follows tbe words “manufactures of leather” in paragraph 1432 does not lessen the relative specificity of tbe phrase when contrasted with the; term “bag leather.” This is clearly decided in Knauth, Nachod & Kuhne v. United States (4 Ct. Cust. Appls. 58; T. D. 33307).
While it was .claimed by the importers in their protest that the importation should have been assessed under paragraph 1431 as bag leather, they at no time insisted, either in their briefs or oral argu*580ment, that such would have been the proper classification. I may be wrong, as I frequently am, but to hold this highly manufactured product bag leather at 20 per cent ad valorem, along with the ordinary importation of bag leather in the hide, uncu.t, and not further processed than merely finished leather, is not carrying out the evident and manifest intentions of Congress in providing for manufactures of leather.
There have been many attempts to define what is a manufacture of an article. I think the rule iá well established that it is an article that has been, by a manufacturing effort or process, advanced and changed from its original condition so that it takes on the characteristics of a different article, and must have attained a different name, character, or use. In other words, it must pass from its original condition to a different condition which may be distinguished by a different name or a different character or use.—Ishimitsu Co. v. United States (11 Ct. Cust. Appls. 186; T. D. 38963).
Assuming that this article was bag leather before it was cut or embossed (and there is nothing in the record to so indicate), has it been changed by a manufacturing process into another article with a different name or a different use? The record is silent as to name, but the appraiser’s report gives its use, which is a specific and different use from the general use to which it was put while in the form of bag leather. An examination of the sample is convincing also of the new use as distinguished from the general use.
It may be contended that paragraph 1432, in which the words “manufactures of leather” are found, treats of the finished article, such as bags, baskets, etc., and that, in order for this article to be a manufacture of leather and fall within this paragraph, it would have to be a manufactured article in the same sense that a bag is a manufactured article. ■ I do not think Congress so intended. Congress intended that, if such an important part of a bag or purse as is this purse side which lies before me, is imported into this country, having had so much manufacturing effort expended upon it, it should take the same rate of duty, though valued at less, as the finished bag.
The books are full of examples of articles having the same general characteristics as the one at hand, holding them manufactures of Various materials. The proposition that the raw material for a manufactured article may already be a manufactured article, or a manufacture of a material, is too well settled to need citation. This manufacture of leather before me is the material from which the finished purse is made.
In Tilge & Co. v. United States (3 Ct. Cust. Appls. 97; T. D. 32360) leather sweatbands for hats were under consideration. They were the raw materials for making the hats. They were held to be a 'manufacture of leather and not leather cut into forms; although the *581words “ manufacture of leather ” occurred in a paragraph quite similar to the paragraph in which they appear in the act of 1922. In re Michelin Tire Co., Abstract 21030 (T. D. 29690), chrome leather strips cut into lengths and shapes suitable for automobile treads, and-which had been beveled, were held to be manufactures of leather In re John Russell Cutlery Co. (56 Fed. 221), mother-of-pearl enc-into slabs and designed for use in the manufacture of knife handles', was held to be a manufacture of mother-of-pearl, and not under the free list “ mother-of-pearl.” In this case the slabs of mother-of-pearl were ultimately to become parts of knife handles, but they had only been manufactured to the extent of being cut into slabs, no doubt, of the size and general shape needed for the making of the handle. From mother-of-pearl, an article of general use, they had emerged into a manufacture of pearl with a limited use.
To constitute a manufactured article I do not believe it is a proper statement of the law to say that from the original condition it must emerge into a different article devoted to one use. It may be a manufactured article and have several different uses if the advancement made it a different article from the original condition with, at least, one different use. It is needless to multiply citation as to what constitutes a manufacture of an article.
I believe the examination of the sample and the report of the appraiser establish this to be a manufacture of leather; that Congress never intended that forms so cut should be classed under paragraph 1606, but there meant to place chiefly shoe forms and other forms upon which no such elaborate manufacturing effort had been expended as characterizes the importation at hand. (T. D. 15724, supra.) I do not believe we should classify this as bag leather, since there is absolutely ho evidence and nothing about the sample indicating that it is made of bag leather. And if it was made of bag leather, it was such bag leather before being cut and further processed toward the completed purse.
There is no attempt in the riding opinion to get away from the principle of law, well established by this court, that the collector’s finding carries with it the presumption of correctness. In this case the collector found that it was a manufacture of leather. This is presumed to be correct until shown to be incorrect. The burden was upon the importers, who protested the classification, to show that the collector’s classification was erroneous. This court has held that the official sample is sufficient to overcome the presumption of correctness of the collector’s finding. (Wertheimer & Co., supra.) But, in this instance, the examination of the sample in no sense tends to dispute the correctness of the collector’s finding, but, in my judgment, conclusively supports it. That a presumption of correctness attaches to the col*582lector’s finding, such as to require evidence to remove, is so well settled in this and other courts as to require no citation. (Ishimitsu Co., supra.)
If it were necessary to invoke the principle, which I think is a necessary outgrowth of the foregoing statement of law, I would contend that the assessment by the collector of duty upon a given article under- a certain paragraph of the tariff act, carries with it the presumption of a correct finding of every material thing or fact necessary to bring it within the paragraph. — United States v. Schering (123 Fed. 65). In the case at bar, the collector’s assessment of duty under paragraph 1432 as a manufacture of leather carries with it the presumption that he found the importation had been so manufactured, or processed, from its original condition as to become another article with a name, or characteristics, or use or uses, different from that of its original condition.
In addition to the presumption of correctness of the collector’s finding, .the ruling opinion must also necessarily imply a finding by this court that the evidence in the case overcomes the presumption of correctness of the board’s finding on the evidence. In other words, this court finds that the board’s decision was against the ’weight of the evidence. This court has stated this principle of law and sustained the board’s finding on the weight of the evidence in Downing Co. v. United States (11 Ct. Cust. Appls. 13; T. D. 38730) and in other ■cases. The classification of the collector and the decision of the board should be sustained.